Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.

Status of Claims
Claims 1-5, 9-13 and 17-24 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement whereby adjacent occupants are moved independently vertically with respect to one another within the occupant cell structure as the occupant cell structure leans, with one of the adjacent occupants moved vertically downwards and another of the adjacent occupants moved vertically upwards as the occupant cell structure leans (claims 23, 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note that figure 5 shows plural configurations, where configuration 30 having one adjacent occupant higher than the other, but not independently moved, but rather together due to the pivoting of the chassis or cell structure; configuration 34 shows adjacent occupants pivotable about different axes, but not independently, and not with one vertically higher than the other; configuration 36 shows adjacent occupants with one higher than the other, but not independently moved, again due to the chassis or cell structure pivoting at one axis. Note that applicant’s specification at ¶0021 also does not 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 now recite an arrangement whereby adjacent occupants are moved independently vertically with respect to one another within the occupant cell structure as the occupant cell structure leans, with one of the adjacent occupants moved vertically downwards and another of the adjacent occupants moved vertically upwards as the occupant cell structure leans. Claims 1 and 9, from which these claims 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 9-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0124286, cited by applicant) in view of Lucas (US 2012/0098225), Bando et al. (US 2011/0208496) and Takenaka et al. (US 2018/0057050, to a different inventive entity, published 3/1/18; effectively filed 8/30/2016) and 
Hayashi teaches a system for a vehicle for nullifying one or more of lateral and longitudinal acceleration forces, the vehicle, system and constituent elements having been provided by respective steps of providing (e.g., at the time of construction or manufacture), including a provided chassis structure (overall, 20, 11, 17, etc.), which includes a provided occupant cell structure (11 in general) which may accommodate a standing or sitting occupant, the chassis structure including an upper link (31U) pivotally 
As regards the use of image data from a camera to provide vehicle tilt data; initially the reference to Hayashi as modified by Lucas provides acceleration sensors (e.g., Hayashi’s sensors 44a, 44b); and can control vehicle lean responsive to a suite of sensors (e.g., through operational steps S1-S7), however the reference does not specifically refer to the use of image data to provide inclination control. Bando et al. teach that in the field of vehicle frame control, it is well known in the measuring of vehicle tilt to determine vehicle attitude by using a camera and generated image as an alternative to an acceleration sensor (see, e.g., ¶0040). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle tilt data as initially obtained in Hayashi as modified by Lucas, as being measured by a camera and generated image, as expressly taught by Bando et al. to be an alternative to using an acceleration sensor, for the purpose of one or more of using the data from an extant camera (and/or a camera already being used to determine proximity to leading vehicles and/or road conditions) and/or using a sensing arrangement capable of determining vehicle attitude from a static condition, allowing improved control of vehicle tilt or inclination.
As regards the provision of the parallelogram links being present at both a front and rear axle (Claims 1 and 9): Initially the base reference to Hayashi, as modified above, illustrates a three wheeled vehicle, however the reference additionally anticipates that the vehicle may be provided in other configurations, one of which is a four-wheeled 
	Further still, Takenaka et al. provide a generalized teaching and/or a showing of documentary evidence that when providing a leaning vehicle (1) with an operator section (2) that can lean with vehicle motion, that it is well understood to provide a pivotal connection (e.g., at 8f, 8r) for both the front axle and rear axle, without which the operator section cannot properly lean. As such, additionally to the above, It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Hayashi as modified by Lucas and Bando et al. as a four-wheeled vehicle (as positively disclosed by Hayashi) for the purpose of providing increased stability and a more stable ground-contacting stance, and where providing both a pair of front wheels and a pair of rear wheels, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the parallelogram linkages as taught by Hayashi and modified by Lucas 
As regards the limitation[s] of each of the first wheel assembly and the second wheel assembly comprises a steerable wheel at one or more of the front axle and the rear axle of the chassis structure (Claims 1 and 9): Initially, the base reference to Hayashi anticipates providing the front wheel of the illustrated embodiment as being steerable via handle bar 41a, angle sensor 62 and steering motor 65. In the instance of the vehicle being provided as a four wheel vehicle as discussed above, resultantly two forward wheel assemblies would be provided. To the extent that a non-steerable vehicle is not a desirable configuration for maneuverability, initially it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide one or more of the front and rear wheel assemblies taught by the base reference to Hayashi and modified by Lucas and Bando et al. as being steerable in a like manner for the purpose of ensuring that the steering capability of the vehicle is maintained if it is provided as a four wheel vehicle (without which steering capability, the vehicle would not actually be able to be directed in different directions). 
Additionally, Takenaka et al. teach that where a four wheel vehicle configuration is provided, it is well understood to provide either front (3f, 3f) or rear (3r, 3r) wheels as being steerable (front wheels steerable via assembly 30, connection rods 32, pivots 24; rear wheels steerable via assembly 43, connection rods 45, pivots 47; see ¶¶0078-0101). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide one or more of the front and rear wheel assemblies taught by the base reference to Hayashi and modified by Lucas as being steerable in a like manner as supported by the teachings of Takenaka et al. for the purpose of ensuring that the steering capability of the vehicle is maintained if it is provided as a four wheel vehicle (without which steering capability, the vehicle would not actually be able to be directed in different directions).
As regards actuation of the pivoting about an axis of rotation of the lower link: initially, the arrangement of Hayashi provides the lean servo (e.g., 25) at an upper link, the operation of the lean servo causing the rotation of the occupant cell structure with respect to the lower link at the pivotal connection of the lower link and the connection to the cell (see pivotal motion of 31D with respect to 21, e.g., in figure 3b as compared to 3a). As applicant has non-specifically claimed this limitation (i.e.: “rotating the occupant cell structure about a central axis of rotation of the lower link to initiate leaning…”), the reference to Hayashi is understood to provide this rotational function via the lean servo 25, since the application of turning force at the location of the servo provides the rotation of the cell structure about a central axis of the lower link.  
As regards claims 5 and 13: the reference to Hayashi as modified by Lucas, Bando et al. and supported by Takenaka et al. is discussed above and while teaching an angular range of lean (compare figures 3a, 3b), fails to specifically teach that the angular range is ±17º. It is well held that where a general range is disclosed, that it falls within the skill level of the ordinary practitioner to adjust and/or optimize the general range to a particular value for the purpose of optimizing the mechanism, function or operation. Here, Hayashi already teaches a range of lean which falls approximately within the range (note that a lean of greater than ±17º will have encompassed the claimed range when moving from a non-lean configuration, and that a lean of less than ±17º will fall “within” that range), but does not positively state the range value. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the lean range taught by Hayashi (as modified by Lucas, and Bando et al. and as supported by Takenaka et al.) as being within ±17º for the purpose of optimizing the amount of lean which the vehicle may attain, for example to ensure that a large proportion of driving circumstances which would benefit from lean correction can be accommodated, while balancing the need to limit the overall range the vehicle may lean such that it does not become unstable.
As regards claims 18, 19, 21 and 22: The initial teaching of Hayashi as modified by Lucas, Bando et al. and supported by Takenaka et al. places the pivot point being closely proximate the connection of the upper link and central shaft of the actuator 25 (see, e.g., ¶¶0035, 0075), where such a location would reasonably be seen as 

Claims Not Rejected Over the Prior Art
Claims 23 and 24 are not rejected as being anticipated by or obvious over the prior art of record, however they are not in condition for allowance at this time as they are directed to subject matter which is not supported by applicant’s application as filed.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the amendment to claim 1, note the reference to Bando et al., now applied in direct response to applicant’s amendment. Bando et al. teach that it is well known that a camera and respective generated image data can be used to determine vehicle tilt, and that such an arrangement can be used as a substitute for an acceleration sensor.
Note that Bando et al. is not a sole data point, and the references to Su et al., Higgins-Luthman et al., and Geelen all provide supplemental documentary evidence to support  that using an image sensor to determine and/or control vehicle tilt is a well-
As regards the provision of adjacent occupants as recited in claims 23 and 24, it is well known in the vehicular arts to provide side-by-side seating in a passenger compartment of a vehicle, and would be a routine modification undertaken by the ordinary practitioner to accommodate a larger number of people in the vehicle. Also see the reference to Knisely (cited previously) and Krajekian, which provide documentary evidence that a leaning occupant cell in a leaning vehicle may accommodate plural occupants laterally, wherein adjacent occupants are tilted or “moved vertically” with respect to one another, as would reasonably be expected to result from a configuration providing laterally arrayed occupants. The references of record do not teach that the adjacent occupants are independently moved, however, unfortunately, the instant application as filed also does not support independent moving of the occupants.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616